Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Elbe et al. (US 2004/0039043), in view of Dubost et al. (WO 2017/042142) and also evidenced by Maechling et al. (US2015/0141247).
Applicants claim the compound of formula 
    PNG
    media_image1.png
    177
    184
    media_image1.png
    Greyscale
, wherein Y is H, m is 0 or X is F, R is alkyl, R1 is alkyl and R2 and R3 are H.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Elbe taught thiophene biphenyl-carboxamide compounds of formula
    PNG
    media_image2.png
    142
    160
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    258
    277
    media_image3.png
    Greyscale
  , wherein R and Z are each H or C1-4 alkyl, X and Y are each fluorine, chlorine, bromine, nitro or others, m = 0-3 and n= 0-4, for controlling plant diseases. See claim 3 and para [0411-0445].  Elbe’s example of said thiophene subgenus is compound species I-47 
    PNG
    media_image4.png
    183
    175
    media_image4.png
    Greyscale
, tested in Tables A, B and C, which has a 100% activity and 100% efficacy.  Additionally, Elbe taught biphenyl-carboxamide compounds of formula
    PNG
    media_image2.png
    142
    160
    media_image2.png
    Greyscale
 wherein 
    PNG
    media_image5.png
    240
    280
    media_image5.png
    Greyscale
  , and compound examples with fluoro at the 3-position of the terminal phenyl group.

Dubost taught biphenyl-carboxamide compounds of formula II
    PNG
    media_image6.png
    163
    230
    media_image6.png
    Greyscale
  (page 7) for controlling plant diseases. The phenyl ring substituted by (X3)n is most commonly substituted by one or two chloro or fluoro atoms.  See the preparation examples at Table 1. Specially, examples of some active compounds show a 3,5-difluorophenyl moiety and are of formula: 
    PNG
    media_image7.png
    221
    197
    media_image7.png
    Greyscale
 (I-33), 
    PNG
    media_image8.png
    218
    197
    media_image8.png
    Greyscale
(I-49), 
    PNG
    media_image9.png
    228
    223
    media_image9.png
    Greyscale
 (I-50), 
    PNG
    media_image10.png
    224
    218
    media_image10.png
    Greyscale
 (I-60) and 
    PNG
    media_image11.png
    223
    237
    media_image11.png
    Greyscale
 (I-65), which were tested in various crop protection tests at pages 51-58. The compounds of Dubost are encompassed by the prior art Elbe in which the structure has A as a pyridyl group. 

Ascertainment of the Difference Between the Prior Art and the Claims
(MPEP §2141.012)
The difference between Applicant’s compounds of formula 
    PNG
    media_image1.png
    177
    184
    media_image1.png
    Greyscale
and compound species I-47 of Elbe is the 3,5-difluoro atoms at the terminal phenyl group. Elbe’s compound species does not have these two fluoro atoms.
Finding of Prima Facie Obviousness Rationale and Motivation
The problem to be solved is that of providing additional thiophene biphenyl-carboxamide compounds for controlling plant diseases. The level of ordinary skill in the art is high. Someone preparing these compounds would be trained in organic chemistry and would recognize the very close structural similarity and the similar properties. Artisans interested in thiophene biphenyl-carboxamide compounds for controlling plant diseases would have selected the compound of formula I-47 from the reference Elbe because of its known activity and efficacy (100% activity and 100% efficacy) and because this compound is a preferred representation of Elbe’s invention wherein A represents the group 
    PNG
    media_image12.png
    74
    90
    media_image12.png
    Greyscale
. Once the artisan would have identified the compound of Elbe as suitable lead compound, the ordinary skilled artisan would have been motivated to substitute the 3- and 5-positions of the terminal phenyl group with fluoro because the genus in Elbe et al. taught that the terminal phenyl group could be substituted with 1 to 4 fluoro atoms (Yn) to afford compounds to be used also for controlling plant diseases. Particularly, substituting the terminal phenyl group in the compounds of Elbe with 3,5-difluoro would have been obvious because this modification was a known method done to similar pesticidal/fungicidal compounds to obtain additional compounds for the same use. Dubost is evidence of this, as well as Maechling et al. in at least Table 1 (comps 14 and 23). 
The motivation also derives from that the references are in the same field of endeavor for making the same and structurally similar compounds that all share the same activity. There would have been a reasonable expectation of success due to that all references above teach how to prepare and use the compounds which share the same groups. The use of this obvious compound for applying it to plants or soil for controlling a plant disease would have been obvious because that is the same use for the compounds in the above references.
Pursuant to MPEP 2144.09: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, subsection II.A.4.(c) and (d). 
Under the Supreme Court rationales in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007), here at least exemplary rationales (A) through (C) apply:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In claims 5 and 6, the recitation "a derivative thereof" for compound of the General Formula (I) renders the claims indefinite. The term “derivative” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One of ordinary skill would not know what type of modifications General Formula (I) may have and where in the structure the modifications may be, to be considered a “derivative”. One of ordinary skill could not ascertain and interpret the metes and bounds of the patent protection desired as to these terms.
Conclusion
Claims 1-6 are rejected. No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865. The examiner can normally be reached Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/           Primary Examiner, Art Unit 1626